DETAILED ACTION
An amendment, amending claim 1, was entered on 11/24/20.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the new amendment is supported by the specification at, e.g., ¶ 0039 of the published specification.  This is not persuasive.  The amendment requires removing material from a second region which has not been coated, while the specification only discloses removal of coating material (see, e.g., ¶ 0039 of the published specification which recites “local removal of the coating”).  
Applicant argues that Hardy teaches away from material removal because Hardy is concerned with preserving dimensional tolerances.  This is not persuasive.  Hardy does not preclude removing any unintentionally deposited material in the second area after coating.  In fact, Hardy’s desire for maintaining dimensional tolerances would instead suggest to one of ordinary skill in the art that removing undesired material from the area whose dimensional tolerances should be maintained is actually beneficial.
Applicant argues that Park does not teach coating an uncoated component because a negative limitation must be explicitly or inherently disclosed.  This is not persuasive.  There is no requirement in the MPEP that a negative limitation in the prior art must be explicitly or implicitly disclosed.  With respect to prior art disclosures, the correct standard is what the prior art would have suggested, either explicitly or impliedly, to a person of ordinary skill in the art.  In this case, Park teaches that the coating is applied to the clean surface of the component (¶ 0029) and does not teach any precoating step.  This disclosure would have suggested to one of ordinary skill in the art that the component was uncoated.

Applicant also argues that the Office Action has not provided an analysis of how MPEP § 2144 applies to Park and that the MPEP requires an analysis of the case law.  This is not persuasive.  Park explains that how much and which portions of the gas turbine are coated is a variable which can be adjusted depending on which portions of the component need to be coated, making this a result effective variable.  Said another way, a person of ordinary skill would have understood that the coating could have been applied to whichever portions of the component a coating was desired upon.  The rejection has not applied § 2144.05(II)(A) as a per se rule, but has shown how Park establishes that the coating area is result effective, thereby explaining the rationale and applying it to the facts at hand. 
Applicant also argues that MPEP § 2144.05(II)(A) is inapplicable in cases where the claimed variable is critical and that ¶ 0020 of the specification shows that the claimed coating area is critical with regard to dimensional accuracy.  This is not persuasive.  While applicants can rebut a prima facie case of obviousness by showing the criticality of the range, in such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See MPEP § 2144.05(III)(A).  In this case, a person of ordinary skill in the 
Applicant further argues that ¶ 0024 provides that the claimed invention has these unexpected results in the form of an aerodynamic advantages.  This is not persuasive.  Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. MPEP § 716.02(d).  In this case, ¶ 0024 discusses that this aerodynamic advantage is associated with the lateral surfaces each remaining uncoated.  This limitation is not required by the current claims and this evidence of unexpected results is therefore not commensurate in scope with the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites a step 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2005/0095358) in light of Conner et al. (US 6,305,077), Hardy et al. (US 6,924,038) and .
Claims 1-2, 5, 6 and 9:  Park teaches a method of depositing a diffusion aluminide coating on a specified internal portion of a gas turbine (Abst.) comprising the steps of: forming a mixture of coating particles and a binder (Abst.; ¶¶ 0010-0012); applying a coating of the mixture onto a portion of the gas turbine component (¶¶ 0010-0012); and thermally treating the mixture at a temperature between 800 and 1150˚C to remove the binder and diffusively coat the component with aluminum (¶¶ 0010-0012; 0019-0020).
While Park fails to expressly state that the internal component which is coated is a hot gas duct, Park teaches that the process can be used to coat any desired portion of the gas turbine with an aluminide diffusion coating (¶¶ 0004; 0007).  Additionally, Conner explains that aluminide diffusion coatings are desirable on the hot gas duct of a gas turbine (1:8-37).  Thus, because Park teaches that any portion of the gas turbine can be coated with the diffusion coating and because Conner teaches that such a coating is beneficial on a hot gas duct of a gas turbine, it would have been obvious to one of 
While Park fails to expressly state which portion of the internal component is coated, Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Additionally, Hardy explains that it is important to restrict which portions of a gas turbine component are coated with a diffusion barrier coating in order to ensure that the mounting portions remain uncoated to preserve dimensional tolerances (1:8-18).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have ensured that the coating of Park was not applied to the mounting boundary in order to have ensured that the mounting portions remain uncoated to preserve dimensional tolerances.
With respect to the percentage of the part which is coated, Park teaches that the process can be used to coat any desired portion of the gas turbine (¶¶ 0004; 0007).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the process of Park on 10-80% of the component depending on which portions of the component were in the mounting boundary and which portions of the component needed a diffusion barrier.
Park fails to teach processing the component by removing material in the second area.  Also, as discussed above, Hardy teaches that it is important to maintain the dimensional accuracy of the mounting portions.  Wallace teaches a process of applying a coating to a component and explains that material accidentally deposited on a threaded area should be removed in a subsequent process step in order to maintain the specification accuracy in that region (7:12-24).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have removed any material 
Claim 3:  Park teaches that the component comprises nickel alloy (¶¶ 0004; 0029).
Claims 4, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Conner, Hardy and Wallace in light of Kliewe et al. (WO2010/091667, machine translation).
Claim 4:  Park fails to teach that the binder is organic which undergoes pyrolysis.  However, Kliewe teaches a process of forming an aluminum coating on a gas turbine from a mixture comprising aluminum particles and a binder (Abst.; p. 1) and explains that the binder can be either inorganic (as in Park) or organic (p. 3).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected an organic binder which undergoes pyrolysis as the binder in Park with the predictable expectation of success.
Claim 8:  Park fails to teach applying multiple coats.  Kliewe, however, teaches that multiple coats of the mixture can be applied to control for the composition of the coating (p. 3).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied multiple coats on top of one another in Park in order to have controlled the composition of the coating with the predictable expectation of success.
Claims 10-13:  Park fails to teach that a mask is used for coating.  Kliewe explains that a mask is used during coating (p. 3) and a person of ordinary skill would have understood that the mask would prevent deposition of the mixture in undesired areas.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a mask to coat the desired areas and leave uncoated the areas on which a coating is not desired with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712